
	

113 HR 5639 IH: Online Credit Card Disclosure Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5639
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To strengthen the disclosure requirements for creditors under the Truth in Lending Act.
	
	
		1.Short titleThis Act may be cited as the Online Credit Card Disclosure Act of 2014.
		2.Online payment timing disclosuresSection 127(b)(11)(D) of the Truth in Lending Act (15 U.S.C. 1637(b)(11)(D)) is amended—
			(1)in clause (i), by striking ; and and inserting a semicolon;
			(2)in clause (ii), by striking the period and inserting ; and; and
			(3)by inserting at the end the following new clause:
				
					(iii)if the consumer has an online account with the creditor under the consumer credit plan, be
			 disclosed in a conspicuous and prominent location on a webpage of such
			 creditor..
			
